          Case 1:20-cv-03697-TMR Document 36                     Filed 04/30/21        Page 1 of 2




                   UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE
__________________________________________
                                           )
OCTAL, INC.,                               )
OCTAL SAOC-FSZ,                            )
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   ) Court No. 20-03697
                                           )
UNITED STATES,                             )
                                           )
                  Defendant,               )
                                           )
      and                                 )
                                          )
ADVANCED EXTRUSIONS, INC., et al          )
                                          )
                  Defendant-Intervenors.  )
__________________________________________)


                                                       ORDER

        Upon consideration of the defendant’s motion for voluntary remand, and any opposition thereto,

it is hereby ORDERED that the motion is granted; and it is further

        ORDERED that the case is remanded to Commerce to allow interested parties to comment,

consider interested parties’ arguments on the issue of affiliation, and, if appropriate, to reconsider its

finding of affiliation and resulting dumping calculations; and it is further

        ORDERED that Commerce shall file its remand redetermination with the Court no later than 90

days after the date of this order; and it is further

        ORDERED that parties shall file their comments on the remand redetermination, if any, no later

than 30 days after Commerce files its remand redetermination and any response to the comments shall be

filed no later than 30 days after the comments are filed; and it is further

                                                         1
        Case 1:20-cv-03697-TMR Document 36                    Filed 04/30/21      Page 2 of 2




       ORDERED that all other briefing in this case is stayed until further notice.



Dated: __April 30, 2021_______________                    ___/s/ Timothy M. Reif_______
        New York, New York                                        Timothy M. Reif, Judge




                                                    2
